I LED
                                                                        COURT OF APPEALS
                                                                               DIVIS101 11

                                                                       2013 APR -2 Ali 8 4 5

                                                                        STATE 0E WASIiiNGTOri
                                                                        SY _
                                                                                  PUTY


      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                                   DIVISION II

STATE OF WASHINGTON,                                                           No. 41990 4 II
                                                                                         - -


                                   Respondent,

         V.




JOEL ALEXANDER WILSON,                                               PART PUBLISHED OPINION




         HUNT, J. —Joel Alexander Wilson appeals his jury trial convictions and sentences for 13

counts of first degree child,rape of his ex-
                                           girlfriend's.
                                                       daughter, AH. He argues that the trial
court violated his right to a public trial and his right to be present at all critical stages of his

proceeding when the bailiff excused two jurors for illness -related reasons before voir dire began

inthe    courtroom. We hold -- -these two administrative juror excusals occurred before
                             that

Wilson's right to a public trial and right to be present were triggered; accordingly, we affirm.,

                                                       FACTS


         There is scant evidence in the record about the pre voir dire jury selection process in

Wilson's case. From the evidence we do have, it appears that prospective jurors were given a

questionnaire   on   the first   day   of   jury   service.   The questionnaire (1)informed the jurors that .


1 To provide confidentiality, we use the juvenile victim's initials.
2
    We address Wilson's additional arguments later in the           unpublished portion of this opinion.
No: 41990 4 II
          - -




Wilson was charged with first degree child rape; ( )solicited information about the jurors'
                                                 2

personal experiences with sexual assault; and (3)required the jurors to sign the questionnaire

after completing it, certifying that their answers were true to the best of their knowledge and

belief. The prospective jurors completed this questionnaire at some point, although it is not clear

when it was administered.


       Before the jury venire was called into the courtroom for voir dire, the trial court's bailiff

excused from the     jury pool   two ill persons who had       reported   for   jury   service:   One juror had

back problems,"was on "narcotic pain killers,"and was having "problems standing and

sitting "; he was apparently sick enough that the bailiff excused him " efore [the juror] even said
                                                                      b

anything" or had a chance to complete the juror questionnaire. Verbatim Report of Proceedings

VRP) Feb. 14, 2011) at 25, 26. The second excused juror apparently completed the juror
     (

questionnaire, but   he   was   eventually   excused   as   being "ill." (Feb. 14, 2011) at
                                                                       VRP                              24. In


excusing both jurors, the bailiff followed the trial court's written policy, which allows

administrative staff to excuse jurors pretrial for illness -related reasons, and rescheduled them for

jury service at a later date. Both administrative excusals occurred before 9:0 AM.
                                                                            0

       The trial court subsequently informed both counsel and Wilson' that the bailiff had

excused two potential jurors for being ill;but it offered to bring the excused jurors into the public

courtroom for voir dire in Wilson's presence, if he wished. Wilson, however, did not pursue this

offer. Later, the trial court conducted voir dire of the jury venire in open court and in Wilson's




                                                       2
No. 41990 4 II
          - -




presence. With the parties' assent, the parties empanelled 14 jurors, including 2 alternates, for

Wilson's trial. The jury convicted Wilson     as   charged. He appeals.
                                              ANALYSIS


         Wilson argues that the trial court violated his state and federal constitutional rights to a

public trial because the bailiff excused two jurors for illness-elated reasons before voir dire
                                                               r

began in the courtroom without the trial court's first conducting a Bone Club analysis. He also
                                                                         -
argues that the trial court violated his right to be present at all critical stages of his proceeding

because the two ill   jurors   were   excused outside his presence.   Disagreeing, we hold that the

bailiff's pre voir dire, administrative excusal of two ill jurors did not implicate Wilson's public

trial right or his right to be present.

                               I. DEFENDANT'S RIGHT TO A PUBLIC TRIAL


         We first address Wilson's argument that the trial court violated his right to a public trial.

Wilson contends that we must reverse his convictions because (1) bailiff " losed"a portion
                                                                the      c

of "ury selection" when she excused the two ill jurors outside the courtroom before voir dire
   j

began; 2)
       ( both the United States and the Washington Supreme Courts have held that the public

trial right applies to "jury selection" and that a trial court must conduct a Bone Club analysis
                                                                                   -

before closing any portion of jury selection"proceedings; and (3) " selection"had already
                              "                                  jury

3
    After we heard oral argument in this case, the Washington Supreme Court issued its decision in
State v. Sublett, 176 Wash. d 58, 72 73, 292 P. d 715 (2012),
                        2          -        3              announcing a new " xperience and
                                                                            e
logic" test. In our view, this new test applies to hardship excusals and other pre voir dire

portions of the jury selection process. Therefore, we asked the parties to file supplemental briefs
addressing the impact, if any, of this new decision on Wilson's pending appeal. We received
these supplemental briefs in January 2013.
4
    State v. Bone Club, 128 Wash. d 254, 906 P. d 325 (1995).
                  -           2             2



                                                     3
No. 41990 4 II
          - -



commenced in his case when the bailiff excused the two ill jurors because the prospective jurors

were under "
           oath"and they had received a juror questionnaire specifically "
                                                                         tailored to the facts

of his]case."Supp. Br.of Appellant at 5 9. This argument fails.
   [                                    -

                                       A. Standard of Review


       Whether a defendant's constitutional right to a public trial has been violated is a question

of law, which we review de novo on direct appeal. State v. Paumier, 176 Wash. d 29, 34, 288
                                                                          2

 3               State
P. d 1126 ( 2012);          v.   Lormor, 172 Wash. d 85, 90, 257 P. d 624 ( 2011). A criminal
                                               2                3


defendant has a right to a public trial under the state and federal constitutions. Lormor, 172
Wash. d at 90 91;U. .CONST. amends. VI,XIV; WASH. CONST. art. I, §
  2         -   S                                              22.            Likewise, the public

has a complementary right to open proceedings under the state and federal constitutions.

Lormor, 172 Wash. d
              2     at   91; U. .CONST. amend. I;WASH. CONST. art. I, §
                              S                                       10.


       The right to a public trial, however, is not absolute, and a trial court may close the

courtroom under certain circumstances.      State v. Momah, 167' Wn. d 140, 148, 217 P. d 321
                                                                   2 .                3

2009),
     cert. denied; 131 S. Ct. 160 (2010);
                                        State v. Easterling, 157 Wash. d 167, 174 75, 137
                                                                   2            -

P. d 825 ( 2006).
 3                  To protect the public trial right and to determine whether a closure is

appropriate, Washington courts must apply the Bone Club factors and make specific findings on
                                                   -


5 The Bone Club factors are as follows:
           -
              1.The proponent of closure or sealing must make some showing [of a
       compelling interest], and where that need is based on a right other than an
       accused's right to a fair trial, the proponent must show a `serious and imminent
       threat' to that right.
                2. Anyone present when the closure motion is made must be given an
       opportunity to object to the closure.
                3. The proposed method for curtailing open access must be the least
       restrictive means available for protecting the threatened interests.
                4. The court must weigh the competing interests of the proponent of
       closure and the public.

                                                 4
No. 41990 4 II
          - -




the record to justify a closure. Momah, 167 Wash. d at 148 49. This requires that the trial court
                                              2          -

consider "alternatives to closure" to ensure the least restrictive means of closure is adopted.

Paumier, 176 Wash. d at 35; State v. Wise, 176 Wash. d 1, 10, 288 P. d 1113 (2012). Failure to
               2                               2               3

conduct a Bone Club analysis before closing a proceeding required to be open to the public is a
               -

structural error warranting a new trial. Paumier, 176 Wash. d at 35.
                                                        2

       But, as our Supreme Court has also recognized and we discuss more fully below, not
                                                                                      "

every interaction between the court, counsel, and defendants will implicate the right to a public

trial, or constitute a closure if closed to the public."State v. Sublett, 176 Wash. d 58, 71, 292 P. d
                                                                                2                3

715 ( 2012) lead
             (     opinion). Therefore, before determining whether there was a violation of

Wilson's right to a public trial, we must first consider "whether the proceeding at issue

implicates the public trial right,thereby constituting a closure at all."
                                                                        Sublett, 176 Wash. d at 71.
                                                                                       2

                                 B. Threshold Public Trial Issue


       Our Supreme Court recently issued several public trial cases on the same day, including

Paumier, Wise, and Sublett.     Collectively, these opinions appear to articulate two steps for

determining the threshold issue of whether a particular proceeding implicates a defendant's

public trial right, thereby requiring a Bone Club analysis before the trial court may "close"the
                                             -

courtroom: First, does the proceeding fall within a specific category of trial proceedings that our

Supreme   Court has    already established implicates    the   public   trial   right? Second, if the




              5. The order must be no broader in its application or duration than
       necessary to serve its purpose."
Bone Club, 128 Wash. d at 258 59 (
     -             2         - alteration in original) quoting Allied Daily Newspapers of
                                                       (
Wash. v. Eikenberry, 121 Wash. d 205, 21011., P. d 1258 (1993)).
                           2           -  848 2

                                                 5
No. 41990 4 II
          - -




proceeding does not fall within such a specific category, does the proceeding satisfy Sublett's

experience and logic"test ?

                            1. Specific proceeding implicating public trial right

         In Paumier and Wise, our Supreme Court confronted the now familiar question of

whether the trial court violated a defendant's right to a public trial by privately questioning

individual jurors in chambers during voir dire without first conducting a Bone Club analysis.
                                                                               -

See Paumier, 176 Wash. d at 34 37; Wise, 176 Wash. d at 11 15. To resolve the threshold issue of
                   2         -               2         -

whether this type of proceeding implicated the defendants' public trial right,the Supreme Court

relied on earlier cases in which it had already established that the public trial right applied to jury

voir dire proceedings. Wise, 176 Wash. d at 11 (citing In re Pers. Restraint of Orange, 152 Wash. d
                                   2                                                        2

795, 804, 100 P. d 291 (2004),
               3             Momah, and State v. Strode, 167 Wash. d 222, 227, 232, 217 P. d
                                                               2                       3

310 (2009));
          Paumier, 176 Wash. d at 34 35 (
                         2         - citing Momah and Wise). Accepting jury voir dire

as an established proceeding to which the public trial right applies, the Supreme Court held that

1) Paumier and Wise trial courts had closed their courtrooms by questioning prospective
  the

jurors in chambers .without first conducting a Bone Club analysis; and (2)such courtroom
                                                    -

closures are structural error, requiring reversal of these defendants' convictions. See Paumier,

176 Wash. d at 35 37; Wise, 176 Wash. d at 11- 3,
      2         -               2      15.
                                         1

                                      2. Experience and Logic"test
                                         "

          In contrast, in Sublett, our Supreme Court faced the novel question of whether the trial

court violated a defendant's public trial right by discussing with counsel in chambers a question

that the   jury   had   posed during jury deliberations. The Court had not previously addressed or

6
    We discuss the Sublett experience and logic test later in this opinion.

                                                      0
No. 41990 4 II
          - -



established whether a deliberating jury's question implicated a defendant's public trial right;

therefore, the Court could not rely merely on its case law, or the "first step"that it had used in

Paumier and Wise, to resolve whether such a proceeding implicates the public trial right. Thus,

our Supreme Court created a "second step" by adopting the United States Supreme Court's

experience   and   logic" testa   Sublett, 176 Wash. d at 72 73 (citing Press -Enterprise Co. v.
                                                 2         -

Superior Court, 478 U. . 1, 8 10, 106 S. Ct. 2735, 92 L. Ed. 2d 1 ( 1986)Press II)).
                     S        -                                           (       Applying

this experience and logic test, our Supreme Court held that (1)the public trial right does not

attach"to proceedings involving jury questions during deliberations; and (2)therefore, Sublett's

trial court did not close the courtroom or violate his public trial right by discussing the juror's

question in chambers without first conducting a Bone Club analysis. Sublett, 176 Wn.2d at 75-
                                                     -
78.


                            C. Pretrial Administrative Juror Excusals


       We now apply this two step process to determine whether Wilson's public trial right was
                             -

implicated here. We first ask whether the bailiff's excusing two ill jurors pretrial, before voir

dire began, falls within a category of proceedings that. our Supreme Court has already

acknowledged implicates a defendant's public trial right, as did the voir dire proceedings in

Paumier and Wise. If the bailiff's pre voir dire juror excusals do not fall within such a category,



7
 Only four justices signed the lead opinion in Sublett; but with Justice Stephens' concurrence, a
majority adopted the federal "experience and logic"test as the appropriate guide for determining
when the public trial right attaches."Sublett, 176 Wash. d at 136 (Stephens, J. concurring in.he
                                                     2                                     t
result).More recently our Supreme Court cited Sublett in unanimously applying this " xperience
                                                                                   e
and logic"test in In Re Pers. Restraint of Yates, No. 82101 1,2013 WL 991900, at *9 Wash.
                                                            -                           (
Mar. 14, 2013).



                                                 7
No. 41990 4 II
          - -




we next ask whether this proceeding meets the Sublett experience and logic test,thus implicating

Wilson's public trial right. Answering "no" both inquiries, we hold that the bailiff's pre voir
                                           to

dire, administrative excusals of these two ill jurors did not implicate Wilson's public trial right.

    1. No case law addressing whether such excusals implicate defendant's public trial right

         Wilson argues that the bailiff's pre voir dire excusal of two jurors for illness -related

reasons falls within Paumier's and Wise's category of proceedings that the Supreme Court has

already established implicates the public trial right because these juror excusals were part of the

jury selection." Supp. Br. of Appellant at 5 6. Although we agree that these juror excusals
                                             -

were part of the general "jury selection"process in Wilson's case, we do not agree that Supreme

Court precedent holds that the public trial right applies to the entire jury selection process; rather,

the juror excusals addressed in Paumier and Wise both involved the narrower, voir dire

component ofjury selection.

         More specifically, as we explain in more detail below, existing case law does not hold

that a defendant's public trial right applies to every component of the broad "jury selection"

process (which process includes the initial summons and administrative culling of prospective

jurors   from the    general       adult    public   and other   preliminary   administrative   processes). Rather,

existing case law addresses application of the public trial right related only to a specific

component of jury selectioni. the "voir dire" of prospective jurors who form the venire
                           — e.,

comprising those who respond to the court's initial jury summons and who are not subsequently




8 In applying this experience and logic test to juror questions during deliberations, our Supreme
Court in Sublett seems to have established a specific category of trial proceedings that does not
implicate   the   public   trial   right.
No. 41990 4 II
          - -



excused    administratively). Thus, whether pretrial administrative juror excusals implicate a

defendant's public trial right is one of first impression.

          In Paumier and Wise, our Supreme Court appears to have used the terms "
                                                                                jury selection"

and "voir dire"interchangeably in the Bone Club context. But we view this interchangeable
                                           -
usage as inadvertent and not as evincing the Court's intent to treat these two terms as

synonymous for precedential purposes. On the contrary, Paumier, Wise, and the cases these
opinions cite for support all involved courtroom closures during only the voir dire component of

jury selection."Paumier, 176 Wash. d at 34 35; Wise, 176 Wash. d at 11 -12. These cases did not,
                               2         -               2

See e. .,
     g Paumier, 176 Wash. d
                      2           at 34 35 (
                                        -  stating   "` this presumption of openness extends to voir
                                                        [ ]
dire "'and that "individually questioning potential jurors is a courtroom closure requiring a
Bone Club analysis" emphasis added) quoting Momah, 167 Wash. d at 148));
     -                  (                   (                           2             Wise, 176 Wash. d
                                                                                                    2
at 12 n. (stating "[ t is not necessary to engage in a complete `experience and logic test,'
        4           i]
because `it is well settled that the right to a public trial also extends to jury selection "' (
                                                                                               emphasis
added)citing Sublett, 176 Wash. d at 73 75 and quoting State v. Brightman, 155 Wash. d 506, 515,
       (                    2         -                                        2
122 P. d 150 (2005))).
     3
10
     We further note that in Sublett, issued on the same day as Paumier and Wise, our Supreme
Court also cited the United States Supreme Court and noted, R]
                                                            "[ esolution of whether the public
trial right attaches to a particular proceeding cannot be resolved based on the label given to the
proceeding." Sublett,    176 Wash. d at 72 73 (
                               2         -   citing in Press II, 478 U. . at 8 10).This
                                                                      S        -                quote
supports our view that our Supreme Court did not intend its interchangeable use of " oir dire"
                                                                                   v
and "jury selection" in Paumier and Wise to mean that these two terms are functionally
equivalent or that its holdings in the voir dire context provide precedential authority for any and
all phases of the broader "ury selection"process we describe here.
                          j
11
   Similarly, the vast majority of Washington cases finding a violation of the public trial right
have all involved the public's exclusion from voir dire or a similar proceeding amounting to its
functional equivalent, where individual jurors are examined for case -specific reasons and counsel
and the court have the opportunity to exercise peremptory and or for cause juror challenges. See.
                                                                    /    -
Strode, 167 Wash. d 222 (individual voir dire of jurors in chambers violated public trial right);
                 2
Brightman, 155 Wash. d 506 (public trial right violated when entire voir dire closed to all
                      2
spectators);In re Orange, 152 Wash. d 795 (same);
                                     2                  State v. Slert, 169 Wash. App. 766, 282 P. d  3
101 (2012) violation of public trial right where counsel and the court excused four jurors "for
             (
cause" in chambers based on information contained in the jurors' questionnaires, which were
specifically designed to test the jurors' fitness to serve on Slert's case),petition for review filed,

                                                   M
No. 41990 4 II
          - -



however, address or purport to characterize as "courtroom closures" the entire jury selection

spectrum ( from initial summons to jury empanelment); nor did these cases address any

preliminary administrative component of the jury selection process, such as the bailiff's ill juror

excusal component at issue here.

        Accordingly, we do not interpret "
                                         jury selection" and "voir dire"as coextensive; rather,




No. 87844 7 ( ash. Sept. 7, 2012);
             - W                       State v. Leyerle, 158 Wash. App. 474, 242 P. d 921 (2010)
                                                                                      3
 individual voir dire of juror in court hallway violated public trial right);  State v. Bowen, 157
Wash. App. 821, 239 P. d 1114 (2010)individual voir dire of jurors in chambers violated public
                         3               (
 trial right);State v. Erickson, 146 Wash. App. 200, 189 P. d 245 (2008) individual voir dire of
                                                             3               (
jurors injury room violated public trial right),petition for review filed,No. 82050 3 ( ash. Sept.
                                                                                     - W
 2, 2008);  State v. Duckett, 141 Wash. App. 797, 173 P. d 948 (2007) same),
                                                          3               (     petition for review
filed,No. 80965 8 Wash. Dec. 11, 2007).
                   - (
          Wilson cites no case holding that the public trial right attaches to preliminary
 administrative juror excusals, such as those at issue here, or to any component of the jury
 selection process outside voir dire; nor are we independently aware of any such case. Wilson
 does, however, cite our split decision in Slert as support for his argument that his public trial
 right had attached to these administrative juror excusals because (1) prospective jurors had
                                                                         the
been given a juror questionnaire that asked info_ rmation specific to his case, and (2) jurors
                                                                                          the
were instructed that they were under oath when they completed it. In Slert, the trial court gave
prospective jurors a questionnaire asking about the jurors' familiarity with publicity from Slert's
two   prior trials, both   of which had resulted in convictions.     Slert, 169 . Wn. App. at 770 71.
                                                                                                  -
Based on the jurors' questionnaire responses, the trial court and counsel then held an in-
chambers conference and excused four jurors from the jury pool "for cause." Slert, 169 Wn.
App. at 771. Under these specific facts, we held that ( ) in-
                                                      1 the chambers conference was "part of
the jury selection process to which the public trial right applied" because the jurors had been
                 specific reasons" based
excused for "case-                 "            on   their   questionnaire   answers ";   and (2)the trial
court had violated Slert's right to a public trial because it did not conduct a Bone Club analysis
                                                                                     -
before excusing the jurors outside the courtroom. Slert, 169 Wn. App. at 774 75. Although the
                                                                                 -
trial court in Wilson's case also gave the prospective jurors a questionnaire that asked
information specific to his case, the bailiff did not excuse the two jurors "for cause," any
                                                                                           for
reasons related specifically to Wilson's case, or based on any information contained in their
questionnaire responses. - Thus, the facts in Slert are distinguishable, and its holding does not
apply here.



                                                  10
No. 41990 4 II
          - -



                                      12
we    distinguish   between them.          We hold that the bailiff's two pre voir dire excusals of ill jurors

does not fall within a specific category or trial proceeding that Paumier, Wise, or any other

Supreme Court case has already recognized as implicating a defendant's public trial right.

Accordingly, we next apply the second test, experience and logic.

          2. Administrative juror excusals do not meet Sublett " xperience and Logic"test
                                                               E

         As the Sublett Court noted, the United States Supreme Court formulated and explained
                                     "

the experience and logic test to determine whether the core values of the public trial right are

implicated."    Sublett, 176 Wash. d
                               2              at 72 73 (citing Press
                                                    -                    II, 478 U. .
                                                                                  S     at 8 10). Under this
                                                                                             -


experience    and   logic test, the experience
                                "                       prong ...   asks `whether the place and process have

historically been    open to the press and       general public. "' Sublett, 176 Wash. d at 73 (quoting Press
                                                                                   2

II,478 U. . at 8); Re Pers. Restraint of Yates, No. 82101 1.,
        S        In                                       - 2013 WL 991900, at *9 Wash.
                                                                                  (

Mar. 14, 2013).The logic prong asks `whether public access plays a significant positive role in
               "

the   functioning   of the   particular    process in   question. "' Sublett, 176 Wash. d at 73 (quoting Press
                                                                                    2

II,478 U. . at 8);
        S        Yates, 2013 WL 991900 at * . If the answer to both prongs of the experience
                                          9

and logic test is yes, the public trial right " ttaches" and the trial court must consider the Bone -
                                              a

Club factors on the record before closing the proceeding to the public. Sublett, 176 Wash. d at 73.
                                                                                       2

          In applying the logic prong, courts should consider "the values served by open courts."

Sublett, 176 Wash. d
               2             at 74.    One manner of considering these values is by comparing the

12
  In our view, the general process of jury selection"begins when the trial court issues the juror
                                      "
summons to members of the public, some of whom do not respond and some of whom respond
but who, for various hardship reasons unrelated to the specific case to be tried, are unable to
serve at that time. In contrast, voir dire"is a later -occurring component of the broader "jury
                                 "
selection"process, which provides the parties in a specific case with an opportunity to question
prospective jurors in the open public courtroom to examine,them for biases and to obtain a fair
and impartial jury to try their specific case.

                                                            11
No. 41990 4 II
          - -



challenged proceeding's nature with the nature of the criminal trial itself: For example, do the

same criminal rights attach (rights to appear, to cross -examine witnesses, to present exculpatory

evidence, and to exclude illegally obtained evidence)?What is the importance of the challenged

proceeding   in the overall trial context?    And, is the jury present during the challenged

proceeding?Sublett, 176 Wash. dat 74.
                          2

       But not every case will fit cleanly within a comparison between the proceeding at
       issue and trial in general, so the trial or reviewing court must consider whether
       openness will "
                     enhance[     ] both the basic fairness of the criminal trial and the
       appearance of fairness so essential to public confidence in the system."

Sublett, 176 Wash. d at 74 75 (alteration in original) quoting Press -
               2         -                           (             Enterprise Co. v. Superior

Court, 464 U. . 501, 508, 104 S. Ct. 819, 78 L. Ed. 2d 629 (1984)Press I)).
            S                                                    (

                                     a. " xperience"prong
                                        E

       Wilson fails to show that the bailiff's excusing two jurors for illness -related reasons

before voir dire began was a proceeding that implicated his public trial right. Wilson has not

cited any case holding that ( )
                            1 preliminary juror excusals for illness or other juror hardships have

historically been open to the public or ( ) public trial right attaches to any component ofjury
                                        2 the

                                voir dire
selection that does not involve "            or a similar jury selection proceeding involving the

exercise of peremptory"challenges and "for cause"juror excusals. Nor does there appear to
            "

be any cases so holding.




13
  Again, we note that Wilson relies on Slert and argues that his public trial rights had attached
when the bailiff excused the two ill jurors because (1)the trial court administered a juror
questionnaire and (2) jurors signed this questionnaire under oath. But again, unlike the facts
                     the
in Slert,the bailiff here did not excuse the jurors " or cause"based on the information contained
                                                    f
in their questionnaires.



                                                12
         The criminal rules of procedure, RCW 2.6.
                                              100(
                                                 1 and case
                                                 3 ), law clearly demonstrate that

1) " selection"and "voir dire"are separate but related concepts; and (2) public trial right
  jury                                                                 the

historically has not attached to certain statutory juror excusals, such as hardships under RCW

2.6.which
100(
   1
   3 ),               the trial court may make           administratively   before voir dire   begins.   For


example, the criminal rules of procedure describe "jury selection" and "voir dire" in different

sections, indicating that our courts have historically distinguished between these proceedings.

Compare CrR 6. (describing administrative components of jury selection),with CrR 6. (
             3                                                                   b).
                                                                                  4

describing juror voir dire as involving peremptory and for cause juror challenges).

         CrR 6. ,entitled " electing the Jury," provides:
              3           S                   also

                When the action is called for trial, the jurors shall be selected at random
         from the jurors summoned who have appeared and have not been excused.

CrR 6. (emphasis added). The original 1973 version of this rule made clear that a court clerk
     3

could preliminarily excuse some jurors appearing for jury service and that such administrative
                                                             14
juror   excusals would   occur   before   voir dire   began.      CrR 6. does not describe the procedures
                                                                       3

that a trial court or its clerk must follow before excusing prospective jurors under this rule. But

both the current version of CrR 6. and its original language contemplate administrative excusal
                                 3

of some jurors appearing for service before voir dire by counsel and before trial begins in the




14
 Former CrR 6. (
               3 1973)read:
             When the action is called for trial, the clerk shall prepare separate ballots
      containing the names of the jurors summoned who have appeared and not been
      excused, and deposit them in a box. He shall draw the required number ofnames
     for purposes of voir dire examination.
Emphasis added).



                                                        13
No. 41990 4 II
          - -




public courtroom. This CrR 6. pretrial administrative juror -
                            3                               excusal procedure contrasts

starkly with CrR 6. (
                 b), describes "voir dire" as a process where the trial court and
                  4 which

counsel ask prospective jurors questions to assess their ability to. serve on the defendant's

particular case and to enable counsel to exercise intelligent "
                                                              for cause" and "peremptory"juror

challenges.     CrR      b).
                         6. ( The record here shows that the trial court was engaged in the
                          4

administrative component of the jury selection process, as described in CrR 6. ,when the bailiff
                                                                             3

excused the two ill jurors before the voir dire component commenced.

          Furthermore, both the Legislature and our Supreme Court have acknowledged that a trial
                                                                                            17
court has    discretion       to    excuse   jurors   outside the      public   courtroom        for statutorily -defined

reasons, provided such juror excusals do not amount to forcause excusals or peremptory
                                                           -

challenges traditionally exercised during voir dire in the courtroom. Under RCW' 00(
                                                                            1),
                                                                            36.1
                                                                               2.

the trial court has "broad discretion" to excuse prospective jurors "upon a showing of undue

15
     See also Yates, in which the Supreme Court rejected an argument that "court personnel's
pretrial administrative] exclusion of jurors without Yates's participation" violated his due
process    rights   to   a   jury   drawn from    a   fair   cross   section of the   community. Yates, 2013 WL
991900 at * 6.
          5 -

16
     b)
     CrR6.
         4(provides:
             A voir dire examination shall be conducted for the purpose of discovering
          any basis for a challenge for cause and for the purpose of gaining knowledge to
          enable an intelligent exercise ofperemptory challenges. The judge shall initiate
          the voir dire examination by identifying the parties and their respective counsel
          and by briefly outlining the nature of the case. The judge and counsel may then
          ask the prospective jurors questions touching on their qualifications to serve as
         jurors in the case, subject to the supervision of the court as appropriate to the
          facts of the case.
Emphasis added).
17
   See, e. .,Yates, 2013 WL 991900 at *5,citing with approval Pierce County Superior Court's
         g
juror excusal and deferral processes.



                                                               14
No. 41990 4 II
          - -




hardship, extreme inconvenience, public necessity, or any reason deemed sufficient by the

court."RCW 2.6.emphasis added);
           100(
              1
              3 ) (           State v. Rice, 120 Wash. d 549, 560, 844 P. d 416
                                                   2                  2

1993).Consistently, our Supreme Court has held that this statute allows a trial court to delegate

hardship and other administrative juror excusals to clerks and other court agents, provided that

the excusals are not the equivalent of peremptory or for cause juror challenges. Rice, 120 Wash. d
                                                                                             2

at 561; see also State v. Tingdale, 117 Wash. 2d 595, 599 600, 817 P. d 850 (1991).
                                                       -         2
         Although our Supreme Court has not expressly addressed whether a defendant has a

public trial right to have juror excusals under RCW 2.6.conducted in the public
                                                    100(
                                                       1
                                                       3 )

courtroom, the facts in Rice suggest that the public trial right does not attach to such

administrative juror excusals. For example, in Rice, the county clerk had excused prospective

jurors for hardship and other statutory reasons by "telephone" and after receiving the jurors'

jury selection questionnaires." Rice, 120 Wash. d at 560. Such telephone excusals would likely
                                            2

have been conducted outside the public, courtroom; yet our Supreme Court made no mention of

the defendant's potential public trial rights. RCW 2.6.
                                                   s)'
                                                   100(
                                                      1 legislative history also strongly
                                                      3

suggests that such administrative juror excusals conducted bya court agent are not proceedings
                                                             -




18
     Accord State v. Langford, 67 Wash. App. 572, 583 84, 837 P. d 1037 (1992),
                                                    -        2              review denied,
121 Wash. d 1007, cent. denied, 510 U. .838 (1993).
      2                            S



                                               15
No. 41990 4 II
          - -



                                                    19
that   historically   have been open to the   public.

          Similarly, here, the bailiff excused two jurors under RCW 2.6.1 00( ),for illness-
                                                                     3      l solely

related reasons, before the venire       was    brought    into the courtroom for voir dire.          These two


excusals complied with Rice and with the trial court's written policy, which allows

administrative staff to excuse jurors pretrial for illness -related reasons. Although the prospective

jurors were also given juror questionnaires with substantive information about Wilson's case,

nothing in the record indicates that the bailiff excused the jurors "for cause" based on any

information contained in their        questionnaire      responses.     Given the weight of authority, we

conclude that Wilson fails to show that the bailiff's two administrative juror excusals under

RCW 2.6.
    100(
       1 were
       3 ) improper or that they constituted a proceeding that has been historically

19
  RCW 2.6.
        s)'
        100(   1 legislative amendments strongly suggest that even if the public trial right
               3
once applied to such statutory juror excusals, the right has been eroded or eliminated overtime.
RCW 2.6. existed in its current form since 1979, although the statute itself dates back
      100( 1 has
           3 )
to 1909. See LAWS of         1909, ch. 73, §7;LAWS       of   1979, lst   ex. sess,   ch. 135, § 3. The law as it
existed in 1909 allowed any juror summoned to be excused from jury service "when his own
health requires, on account of death in his family, or if illness in his family [is]of such character
                                                    .
that he is required to be in attendance thereupon."LAWS of 1909, ch. 73, §7 (emphasis added).
The 1909 statute further provided:
          Any person applying to be excused from jury service for any of the causes herein
          specified, shall be placed upon oath (or affirmation) to testify truly in all respects
          as to the cause for such excuse, and that he will answer truly any question put to
          him by the judge with respect thereto.
LAWS     of 1909, ch. 73, §7 (emphasis added).

          Two years later, in 1911, the Legislature amended the statute, substituting the word
shall"in the 1909 statute with the word "   LAWS
                                        may."                      of     1911, ch. 57, § 7. Thus, by 1911, it
was no longer required, but only permissible, for a juror claiming a statutory excusal to "be
placed    upon oath or affirmation to    testify truly .... as to the cause for such excuse." LAWS of
1911,     ch. 57, § 7.     The next      amendment occurred in 1979, and it deleted the juror
oath/ffirmation requirement entirely. And in 1993, our Supreme Court interpreted the statute to
       a
allow delegation of RCW 2.6.
                         s)' to clerks and other court agents. Rice,
                         100(  l statutory excusals
                               3
120 Wash. d at 560 61.
      2          -            This legislative history and later case law interpretation show that the
public trial right has eroded (not increased) over time, at least with respect to hardships and other
statutory excusals.

                                                         16
No. 41990 4 II
          - -




open to the   public. Thus, he fails to satisfy the first, " xperience" prong of the Sublett
                                                           e
                               20
experience   and   logic   test.



                                                 b. Logic"prong
                                                    "

        Wilson also fails to        satisfy   the second,   logic   prong of the test. He has not shown that


public access plays a significant positive role in the functioning of the particular process in

question. "' Sublett, 176 Wash. d at 73 (quoting Press II,478 U. . at 8). we have just noted,
                            2                                S        As

RCW 2.6.gives the trial court and its delegated agents "broad discretion" to excuse
    100(
       1
       3 )

members of the jury pool for "
                             undue hardship, extreme inconvenience, public necessity, or any

reason deemed sufficient by the court."RCW 2.6.
                                           100(
                                              1 emphasis
                                              3 ) ( added);
                                                          Rice, 120 Wash. d at
                                                                      2

560 62. The bailiff acted within her delegated authority when she excused the two jurors solely.
    -

for the illness -related reasons allowed by statute.

        Furthermore, unlike the for cause excusals and peremptory challenges that the parties
                                    -

explore during voir dire, the bailiff's pre voir dire juror excusals here were not a "proceeding so

similar to the trial itself that the same rights attach, such as the right to appear, to cross -examine

witnesses, to present exculpatory evidence, and to exclude illegally obtained evidence."Sublett,

176 Wash. d at 77. Because the bailiff also had broad discretion to excuse members of the jury
      2

pool for " ardship"or " ny reason deemed sufficient [to]the court,"
         h            a                                           Wilson has not shown that

openness during this pre voir dire juror excusal proceeding would have "`nhance[d] the
                                                                        e        both

basic fairness of the criminal trial and the appearance of fairness so.'
                                                                       essential to public


20 We could end our analysis of the public trial issue with Wilson's failure to meet the first prong
of the test. But because this case involves a new interpretation of the Supreme Court's recent
adoption of the experience and logic test in Sublett, we address the second prong of the test as
well.




                                                        17
No. 41990 4 II
          - -



confidence in the system. "'       RCW 2.6.Sublett, 176 Wash. d at 75 (some alteration in
                                       100(
                                          1
                                          3 );            2

original)quoting Press I,464 U. .at 508).We, therefore, conclude that Wilson fails to satisfy
         (                    S

the second prong of the experience and logic test.

         Because Wilson fails to meet both prongs of Sublett's    experience
                                                                   "           and   logic"test, we
                                                                                               21

hold that (1)his public trial right was not implicated when the bailiff excused the two jurors

solely for illness-
                  related reasons before voir dire began; and (2)thus, no courtroom closure

occurred, no Bone Club factors applied, and the trial court did not violate Wilson's public trial
                  -

right.

                                       II. RIGHT TO BE PRESENT


         We next address whether the trial court's pre voir dire administrative juror excusals

violated Wilson's constitutional right to be present at a critical stage of his proceeding. We hold

that it did not.


         We review de novo whether a trial court violated a defendant's constitutional right to be

present. State     v.   Irby,   170 Wash. d
                                      2     874, 880, 246 P. d 796 ( 2011). The state and federal
                                                           3


constitutions guarantee a defendant the "
                                        fundamental right to be present at all critical stages of a

trial."
      Irby, 170 Wash. d at 880; see also United States v. Gagnon, 470 U. . 522, 526, 105 S. Ct.
2                                                  S

1482, 84 L. Ed. 2d 486 (
                        1985); S.CONST. amend. VI;WASH. CONST. art. I,
                             U.                                                      § The right to
                                                                                     22.

be present, however, is not absolute. Irby, 170 Wash. d at 881. .T] e presence of a defendant is
                                                  2            "`[ h

a condition of due process to the extent that a fair and just hearing would be thwarted by his

absence. "'   Irby, 170 Wash. d at 881 ( emphasis added) quoting Snyder v. Massachusetts, 291
                          2                            (

21
   See Yates, holding in the personal restraint context that the burden is on the defendant to
satisfy both prongs of the Sublett experience and logic test in order to show a courtroom closure
requiring a Bone Club analysis. Yates, 2013 WL 991900 at * .
                 -                                            9

                                                    18
No. 41990 4 II
          - -



U. . 97, 105 07, 54 S. Ct. 330, 78 L. Ed. 674 (1934),
 S           -                                      overruled in part on other grounds sub

nom.   Malloy   v.
                     Hogan, 378       U. . 1, 84 S. Ct.
                                       S                     1489,   12 L. Ed. 2d 653 ( 1964)).
                                                                                              Therefore,         a

defendant has the right to be present "` henever his presence has a relation, reasonably
                                       w

substantial, to the fullness of his opportunity         to defend     against   the   charge. "' Irby, 170 Wash. d at
                                                                                                             2

881 (quoting Snyder, 291 U. .at 105 06). he " oes not have a right to be present when his.
                          S         -  But  d

     presence would be useless, or the benefit but            a   shadow. "'    Irby, 170 Wash. d at 881 (emphasis
                                                                                            2

added) quoting Snyder, 291 U. .at 106 07).
       (                    S         -

         Again, Wilson baldly asserts that (1)the trial court violated his right to be present

because this right "
                   encompasses jury selection," (2) trial court was engaged in the jury
                                              and  the

selection process for,which he had a constitutional right to be present when the bailiff excused

the two ill jurors before voir dire. Br.of Appellant at 34. Again, we disagree.

         Our Supreme Court recently addressed which portions of the jury selection process a

defendant has   a    constitutional   right to   attend .    Irby, 170 Wash. d at 882 84. In Irby,the Supreme
                                                                         2          -

Court reaffirmed the rule that "the due process right to be present `extends to jury voir dire. "'

Irby, 170 Wash. d at 883 (emphasis added) quoting State v. Wilson, 141 Wash. App. 597, 604, 171
            2                           (




22
   Irby was on trial for first degree burglary and first degree murder. Irby, 170 Wash. d at 877.
                                                                                      2
The trial court required prospective jurors to complete a questionnaire seeking information about
their familiarity with the substantive issues in Irby's case, including whether any of the jurors'
family   members had been murdered.                  Irby,   170 Wash. d at 877 78.
                                                                   2          -              Based on the jurors'
questionnaire responses, the trial court and counsel used e mail to excuse seven members of the
                                                             -
jury pool "for cause," specifically related to issues involved in Irby's case. See Irby, 170 Wash. d
                                                                                                 2
 at 877 78. The Supreme Court held that (1)
        -                                         the e mail exchange between the trial court and
                                                        -
 counsel was a portion of the jury selection process that Irby had a constitutional right to attend,
 and (2) trial court violated his right to be present by excusing jurors for cause in, is absence.
          the                                                                          h
Irby, 170 Wash. d at 882 84.
            2          -



                                                             19
No. 41990 4 II
          - -



                 The
P. d 501 ( 2007)).
 3                              Supreme Court also addressed whether the right to be present also
                                                                  23
attaches to additional      portions   of the   jury   selection.      Irby, 170 Wash. d at 883 84.
                                                                                   2          -

            The Court distinguished between (1)pre voir dire administrative excusals of potential

jurors based on their "general qualifications" to serve on any jury and (2)questioning and

excusing prospective jurors based on their "itness to serve [in the defendant's]
                                           f                                   particular case,"

such   as    individual   juror evaluations      and dismissals "for cause." Irby, 170 Wash. d at 882. In
                                                                                         2


making this distinction, the Court relied on two cases holding that hardships and other

preliminary administrative juror excusals do not implicate a defendant's right to be present:

Irby, 170 Wash. d at 882 (citing Wright v. State, 688 So. 2d 298, 300 (Fla. 1996) distinguishing
            2                                                                   (

general jury qualification from jury qualification to try a specific case and holding that general

qualification process is not critical stage requiring the defendant's presence);
                                                                               and Commonwealth

v. Barnoski, 418 Mass. 523, 530, 531, 638 N. . (1994)distinguishing " reliminary hardship
                                          2d 9
                                           E          (             p

colloqu[      i     substantive[ ] voir
       y]"ndividual,,
         from "                                               dire ")) (
                                                                       alteration   in original) internal quotation
                                                                                                  (

marks omitted).




23
   We note that in Irby the Supreme Court also appears to have used the terms "jury selection"
and "voir dire" interchangeably in setting out the basic rules involving the right to be present,
although the Court was obviously talking about and discussing cases involving jury voir dire.
See Irby, 170 Wash. d at 883 84 (
                  2          - citing United States v. Gordon, 829 F.d 119, 124 (D. . Cir.
                                                                         2               C
1987) and Gomez v. United States, 490 U. . 858, 873, 109 S. Ct. 2237, 104 L. Ed. 2d 923
                                            S
1989)).
     Again, we do not view these two terms as synonyms and caution against using them as
such.




                                                             20
No. 41990 4 II
          - -



         Here, the trial court's bailiff did not excuse the two ill or medically incapacitated jurors

for cause"or after     evaluating         fitness to
                                    their "            serve "    on Wilson's case in particular. Rather,

the record shows that the bailiff acted purely administratively when she excused the two jurors

for legitimate medical reasons, including that one of the jurors was on " arcotic pain killers"and
                                                                        n

having "problems standing and sitting."VRP (Feb. 14, 2011) at 25, 26. As we have already

explained, these excusals by the bailiff were consistent with the trial court's broad discretion

under RCW 2.6. delegate to court personnel the authority to excuse prospective jurors
          100(
             1 to
             3 )

administratively for "undue hardship, extreme inconvenience, public necessity, or any reason

deemed sufficient by the court."RCW 2.6.
                                    100(
                                       1 Rice,
                                       3 ); 120 Wash. d at 560 62.
                                                  2          -

         Furthermore, Wilson has not shown that his presence for these administrative excusals

bore any "`
          relation, reasonably substantial, to the ful[ ] opportunity to defend against
                                                   ness of his
                                                      l

the   charge "'       that a
                  or "`        fair and   just hearing would     be thwarted   by   his absence. "'   Irby, 170
Wash. d at 881 ( quoting
  2                            Snyder,    291 U. . at 105 08).These
                                               S          -                jurors were not excused with

reference to Wilson or the issues in his case; on the contrary, the excusals protected the health of

the other   jurors, the   court   staff, the public, and the parties involved in Wilson's trial. And,




24
     Irby, 170 Wash. d at 882.
                 2
25
  Although the trial court gave prospective jurors a jury questionnaire specific to his case,
nothing in the record indicates that the bailiff based her excusals on such information.


                                                       21
No. 41990 4 II
          - -



because the bailiff or trial court had discretion to excuse these jurors for "
                                                                             any reason deemed

sufficient   by   the court, "   Wilson's presence during these juror excusals would have been

useless, or the benefit but      a   shadow. "'   Irby, 170 Wash. d at 881 (quoting Snyder, 291 U. . at
                                                              2                                S

106 07).
    -

          We hold that Wilson did not have a constitutional right to be present for these pre voir

dire administrative juror excusals and that the trial court did not err by allowing the bailiff to

excuse these jurors in Wilson's absence. We. ffirm.
                                           a
          A majority of the panel having determined that only the foregoing portion of this opinion

will be printed in the Washington Appellate Reports and that the remainder shall be filed for public

record in accordance with RCW 2.6.it is so ordered.
                              040,
                               0




26
     RCW 2.6.
         100(
            1
            3 ).
27
     Nevertheless, we further note that the trial court offered to bring the excused jurors to the court
room for voir dire at Wilson's request; this offer would have cured the alleged violation about
which Wilson now complains on appeal. But Wilson did not accept this offer.
28
     Analyzing Wilson's other arguments in the unpublished portion of this opinion also results in
affirmance.




                                                      22
No. 41990 4 II
          - -



                         SYNOPSIS OF UNPUBLISHED PORTION OF OPINION


            Wilson next argues that (1)the trial court erred in admitting expert testimony under
       29
Frye        because it   was     nearly explicit "
                               a "                   improper opinion on Wilson's guilt, 2)his trial
                                                                                         (

counsel provided ineffective assistance in failing to introduce evidence that the police had

investigated another child for having molested AH when she was three years old, 3) trial
                                                                                ( the

court violated Wilson's due process right to notice of the charges against him when it allowed

the State to amend its information on the third day of trial, 4)the prosecutor committed
                                                              (

misconduct      by         examining
                     cross -            Wilson about "sexual issues "   in his first marriage without

offering extrinsic evidence to prove these facts and by shifting the burden of proof during closing

argument, and (5) trial court's special verdict unanimity instruction violated his due process
                 the

and jury trial rights and requires resentencing. Wilson's arguments challenging his convictions

fail;and we affirm. Because he cannot appeal the length of a properly calculated standard range
                                                                                           -

sentence, we dismiss that part of his appeal.

                                                     FACTS


                                          I. CHILD RAPE CHARGES


            Joel Wilson had a romantic relationship with AH's mother for nine years. He moved in

with AH's mother and her three children when AH was approximately six years old and lived

with them from 2003 to June 2008. Wilson started touching AH in a sexual manner when she




29
     Frye v. United States, 293 F. 1013 (D. .Cir. 1923).
                                          C
30
     Br.of Appellant at 3.
31
     VRP ( eb. 17, 2011)at 30.
         F

                                                      23
    No. 41990 4 II
              - -



    was around seven years old by caressing her buttocks and her thighs and by moving her near his

    groin whenever she sat on his lap.

            According to AH, when she was seven years old, Wilson also began coming into her

    bedroom three or four nights a week, saying that he had a " ad back"and that he needed to sleep
                                                              b

    with her because she had a " irmer"bed than her mother's bed. VRP (
                               f                                      Feb. 15, 2011)at 31; VRP

    Feb. 16, 2011) at 19. Wilson would undress AH and himself and have sexual intercourse with

    her, using his penis, his finger, and or a vibrator; he also made her give him oral sex. Wilson
                                          /

    repeatedly had sexual intercourse with AH in this fashion until she was 11 years old.

            Around June 2009, AH disclosed. Wilson's sexual abuse to her father's girlfriend. AH's

    father contacted law enforcement, and a police investigation ensued. AH was taken to.a hospital

    in Bellingham for a sexual assault examination, which nurse practitioner Margaret Jahn

    performed and videotaped. AH's exam showed she had deep posterior "notches"on her hymen

    consistent with past vaginal penetration. VRP (Feb. 15, 2011) at 158, 171. The police arrested

    Wilson for child rape.
I
                                                 II. PROCEDURE


            The State charged Wilson with 13 counts of first degree child rape. The State also sought

    an exceptional sentence under RCW 9.
                                      g),
                                      535( 4A.alleging that each of Wilson's offenses
                                         3)(
                                         9
    was "
         part   of   an   ongoing pattern   of sexual abuse   against   the   same   victim ...   manifested by


    32 The legislature amended this statute several times during the charging period for Wilson's
    crimes (2002-  2008). Its 2005 amendments made this aggravating factor one that the jury, rather
    than the trial court, needed to find beyond a reasonable doubt. This provision, however, has not
    changed in substance since 2005. Following this 2005 procedure, the trial court here, required
    the jury to return special verdicts on this aggravating factor. Accordingly, we cite the current
    version of this statute.




                                                       24
No. 41990 4 II
          - -




multiple incidents over a prolonged period of time."Clerk's Papers (CP)at 25. During trial,

over Wilson's objection, the trial court granted the State's CrR 2. (motion to amend the
                                                                 d)
                                                                  1

information to substitute the word "
                                   penis"for "
                                             vibrator"on three counts. VRP (Feb. 16, 2011)

at 36.   This amendment conformed Wilson's charges to AH's testimony that (1)Wilson had

penetrated   her with   a   vibrator        once or twice, "
                                       only "                  in contrast with the three or four times she


had reported during the police investigation; and ( ) had penetrated her with his penis three or
                                                  2 he

four nights a week until she was 11 years old. VRP ( eb. 16,2011)at 36.
                                                   F

                                             A. Motion in Limine


         The State moved in limine to exclude evidence that AH may have been sexually molested

by a neighborhood child when she was three years old. The State argued that this evidence was

irrelevant to Wilson's case because (1)AH did not have any "independent recollection" of the

event, 2) did not know the perpetrator's name, and (3) stated that Wilson was the only
       ( she                                          she

person who had touched her             inappropriately.    VRP (Feb.   14, 2011) at   9.   Furthermore, the

unconfirmed allegations against this neighborhood child had not involved any acts of vaginal

penetration. Wilson did not object to the State's motion to exclude this evidence, arguing instead

that the trial court should postpone ruling until it heard the evidence at trial.

         The trial court granted the State's motion, but it stated that it would revisit its order

during trial if it appeared that such testimony might have some relevance in Wilson's case.

Neither the State nor Wilson sought to admit this evidence at trial. Thus, the jury did not hear

this testimony.




33 VRP (Feb. 15, 2011)at 64.

                                                          25
No. 41990 4 II
          - -



                                       B. Trial Testimony

       Both the State and Wilson called expert witnesses to interpret nurse practitioner Jahn's

videotape of AH's sexual assault examination.

                                           1. Dr. Sugar

       The State called Dr.Naomi Sugar, Medical Director of the Harborview Center for Sexual

Assault.   According to Dr. Sugar, adolescent girls like AH may have naturally-
                                                                              occurring

superficial "notches" on their hymens, but it is much less common for them to have "deep

notches" on the posterior region of their hymens without having had sexual intercourse. VRP

Feb. 15, 2011) at 151. According to Dr. Joyce Adams' studies, which were generally accepted

in the medical community, deep notches"on the posterior hymen were " ore frequently"found
                          "                                        m

in girls who had previously had sexual intercourse. VRP ( eb. 15, 2011) at 152, 153.
                                                        F

       After laying this foundation for her opinion, Dr. Sugar testified that AH had two

symmetrical "deep folds"or "
                           clefts"on her posterior hymen, which appeared to Dr. Sugar to be

deep notches." VRP (Feb. 15, 2011) at 157, 159. She could not tell with certainty that they

were "deep notches" because when nurse practitioner Jahn had performed AH's sexual assault

examination, she had not used a Q tip to separate the folds to see if there were holes in the tissue
                                  -

indicating notches) and, if so,.to measure the notches' depth because this procedure was

apparently too painful for AH to tolerate. VRP ( eb. 15, 2011) at 165. Although not a " undred
                                               F                                      h

percent" positive that the tissue examined had deep notches, Dr. Sugar emphasized that the

symmetry"of the folds or notches on the tissue was more common in girls who had previously

had sexual intercourse. VRP ( eb. 15, 2011)at 159, 165.
                            F




                                                 T.
No. 41990 4 II
          - -




         Wilson objected when the State then asked Dr. Sugar if she had an opinion with a

reasonable degree of medical certainty" about whether the findings she had observed on AH's

hymen were "consistent with a history of repeated vaginal penetration since age 7."
                                                                                  VRP (Feb.

15, 2011) at 159. Outside of the jury's presence, Wilson then examined Dr. Sugar about the

meaning of the phrase "most consistent,"
                                       which she had used in her expert report to describe the

likelihood that AH had experienced past vaginal' enetration. VRP (Feb. 15, 2011) at 160. Dr.
                                               p

Sugar testified that (1)the phrase "most consistent" was a medical phrase; ( )although the
                                                                           2

phrase   was                  it
                   diagnostic,"
               not "                   enough [on which] to
                                   was "                      base   a   medical   opinion "; 3)
                                                                                              ( based on

her experience as a doctor, there was a "reasonable medical certainty" that the folds on AH's

hymen    were " deep notches "; and (4)experts disagree about how to measure whether a notch is

considered "deep."VRP (Feb. 15, 2011) at 160, 161, 165, 176. Wilson moved to exclude Dr.

Sugar's testimony, arguing that her opinion that the results of AH's exam were "[most]

consistent" with past vaginal penetration were inadmissible under the Frye test. VRP (Feb. 15,

2011)at 170. Overruling the objection, the trial court allowed Dr. Sugar to testify.

         Dr. Sugar then testified that AH's exam was "consistent" with past repeated vaginal

penetration.      VRP (Feb.   15, 2011) at 171. She based her opinion on (1)Dr. Adams' studies,

which showed "deep notches" correlated fairly well, [ ut] not perfectly at all" with prior
                            "                       b

penetrating injury to the vagina; and ( ) inability to tell precisely whether the folds were deep
                                      2 her

notches without separating the tissue. VRP (Feb. 15, 2011) at 172. The trial court overruled

Wilson's objection to the State's asking Dr. Sugar what the word " onsistent"meant in terms of
                                                                 c

medical percentages. VRP (Feb. 15; 2011)at 191. Dr. Sugar testified that, in her opinion, it was




                                                 27
No. 41990 4 II
          - -



60 to 85 percent" likely that the deep notches on AH's hymen were due to past vaginal

penetration. VRP ( eb. 15, 2011)at 192.
                 F

                                           2. Dr. Griest


       Wilson called Dr. Karen Griest, a forensic pediatric pathologist who had also viewed the

videotape   of AH'
                 s   exam.    Dr. Griest admitted that medical studies had shown that "deep

notches" correlated with past vaginal penetration and that Dr. Adams' research in this area was

generally accepted" by    the medical   community.        VRP (Feb.   16, 2011) at 68, 81. She also

testified that measuring notches could be "difficult,"
                                                     especially when working with young

children like AH, and that the best method for measuring notches was "a matter of dispute"

among experts. VRP (Feb. 16, 2011) at 69. In Dr. Griest's opinion, AH's exam showed three

           folds"on the posterior region. of AH'
grooves"or "                                   s hymen             that could have been "
                                                                                        notches "; but


Dr. Griest could not offer a definitive opinion without separating the tissue to see if it had a hole

in it and without measuring the notch. VRP.Feb. 16, 2011)at 66, 67, 71.
                                           (

                                       3. AH and her mother


       AH testified in detail about Wilson's sexual abuse during the years he had lived with her

family. She specifically testified that, when she was between the ages of 7 and 10, Wilson had

sexual intercourse with her at least 3      or   4   nights   a   week.   Although during . the police

investigation she had reported that Wilson had inserted a vibrator into her vagina " hree or four"
                                                                                   t

times, she testified at trial that this had occurred only "[ nce or twice."CP at 61; VRP ( eb. 15,
                                                          o]                             F

2011)at 64.

        AH's mother testified that, of her three children, AH was Wilson's favorite and that he

had "bonded faster" and had gotten "closer" to her, than he had with AH's mother's other



                                                     r:
No. 41990 4 II
          - -



children. VRP (Feb. 16, 2011) at 23. AH's mother also testified that she and Wilson had a

healthy sexual relationship until he injured his back in 2005, after which point he stopped having

sex with her and started sleeping in AH's bedroom a couple nights a week when his back hurt.

Around this time, AH started "routinely                   AH's
                                           masturbat[ ng] ";
                                                    i               mother had twice found her


vibrator in AH's bedroom. VRP ( eb. 16, 2011)at 28.
                              F

                                            4. Wilson


       Wilson testified that he had occasionally slept in AH's bedroom with his clothes on. But

he denied all of the sexual abuse allegations against him, asserting that he had never had " exual
                                                                                           s

contact," "
        sexual intercourse," "oral sex"with AH. VRP (Feb. 17, 2011) at 28, 29. He also
                           or

testified that he had injured his back in 2005, rendering him physically incapable of having sex.

On cross -examination, the State explored the veracity of Wilson's testimony about his back

injury and asked him questions about his sexual relationship with his first wife, whom he had

divorced before his back injury in 2005:

       STATE:]Isn't it true that your first marriage ended because you weren't having
       sex with your wife?
       WILSON:]No.
       STATE:] Okay. Isn't it true that after the birth of her child that you only had
       sex about twice in your first marriage?

VRP (Feb. 17, 2011) at 29 30 (
                          -   emphasis     added). Wilson objected to this question as "totally

irrelevant," which the prosecutor responded:
           to

       STATE:] I think actually it is [ relevant] and if his testimony is it was only
       because of his back injury that the sexual issues arose, it' pretty well that was a
                                                                   s
       significant cause in the break up ofhis first marriage. I think it' fair game at this
                                                                         s
       point.
       WILSON:]That has nothing to do with the price of tea in China, Your Honor.
        COURT:]I will allow this briefly.
        STATE:]Why did your first marriage break up?



                                                29
No. 41990 4 II
          - -




VRP ( eb. 17, 2011)at 30 (emphasis added).The trial court sustained Wilson's objection to this
    F

last question as "absolutely irrelevant."VRP ( eb. 17, 2011)at 30. The State did not revisit this
                                             F

subject again during trial.

                              C. Closing Argument; Special Verdict Instruction

          During closing, Wilson repeatedly argued that the State had not met its burden of proof

because the "un-
               refuted" evidence at trial showed that he was "impotent" and physically

in           of    committing    the   sex   crimes   charged.   VRP (Feb.   17, 2011) at 73. In rebuttal

closing argument, the State pointed out that the only evidence to support Wilson's impotent

defense    was    his   own   self -
                                   serving   testimony: " First thing I' like to take issue with the term
                                                                       d

impossible to have sex, we know from the testimony[,] 2005 after his back injury he stopped
                                                    in

having                t have any medical
          sex, he didn'                               opinion saying that." VRP (Feb. 17, 2011) at 76
                                                                                                     4
emphasis added).

          Wilson objected that this argument shifted the State's burden of proof. The trial court

allowed the argument but, at Wilson's request, gave the jury the following curative instruction:

34
     More specifically, Wilson argued:
                But then we get to the last and most important part of the evidence, the un-
          refuted part of the evidence that is that Joel Wilson is impotent. ...     The evidence
          is un-refuted. The evidence is un-  refuted that since his accident ...    he' not been
                                                                                       s
          able to function sexually. Un- refuted. So you gotyou [ ave to] accept that as a
                                                                  h
         fact, a stone cold fact. So, from the day of that accident, explain for me then ...
          how he possibly could have ... had sexual intercourse, apparently ejaculated in a
          condom ... if he' impotent[,] couldn't have happened.... impossible.
                           s              it                             It'
                                                                           s

          As soon as you consider [ the] un-  refuted evidence Joel Wilson can't perform
          sexually, he is impotent and has been since 2005, you know what your verdict has
          to be.
VRP (Feb. 17, 2011)at 73 74,75 76 ( mphasis added).
                         -     - e


                                                         30
No. 41990 4 II
          - -



                       Members of the jury, I do want to remind you that in this case the
                State has the burden of proving the case beyond a reasonable doubt.
                Wilson] does not have any burden to produce evidence in this case.

VRP (
    Feb. 17, 2011)at 80 81 (
                        - emphasis added).

         After closing arguments, the trial court gave the jury separate verdict forms for Wilson's

underlying child rape charges and special verdicts forms for his sentencing enhancements based

on his having engaged in a pattern of sexual abuse under RCW 9.
                                                             g).
                                                             535( 4A. The trial court
                                                                2)(
                                                                9

instructed the jury about how to use the special verdict forms, including that all 12 must agree in

order to answer the Special Verdict Form.

                                      D..
                                        Verdict and Sentence


         The jury found Wilson guilty of all 13 counts of first degree child rape; and for each

count, it returned special verdicts that these offenses involved a pattern of sexual abuse on a

minor.    But the trial court did not use these special verdicts to impose enhanced sentences.

Instead, the trial court imposed high end standard range sentences of 300 months for each count
                                      -

and ran them concurrently. Wilson appeals his convictions and sentences.

                                               ANALYSIS


                                       1. EXPERT TESTIMONY


         Wilson argues that the trial court erred in admitting Dr. Sugar's expert testimony because

1) testimony that
  her                   AH'
                          s   deep   notches   were "consistent   "   with past vaginal penetration was

inadmissible under the Frye test, and (2) testimony that it was "60 85 [percent]"
                                         her                        -           likely that

AH's deep notches were caused by past vaginal penetration constituted an impermissible opinion

on his guilt. Br. of Appellant at 15. These arguments fail.


  VRP ( eb. 15,2011)at 171.
      F


                                                   31
No. 41990 4 II
          - -



                                              A. Standards of Review


                                                    1. Frye test

          We review de novo a trial court's decision to admit expert testimony as meeting the Frye
     36
test.     State   v.   Roberts, 142 Wash. d 471, 520, 14 P. d 713 ( 2000). But as a threshold issue
                                      2                 3


before applying this de novo standard of review, we must determine whether the Frye test even

applied to Dr. Sugar's expert testimony. The Frye test applies only to evidence based on novel

scientific theories      or   methods.    See State v. Copeland, 130 Wash. d 244, 255, 922 P. d 1304
                                                                       2                  2

     State
1996);            v.   Martin, 169 Wash. App. 620, 626, 281 P. d 315 ( 2012). T] e Frye test is
                                                           3                "[ h

unnecessary if the evidence does not involve new methods of proof or new scientific principles."

In re Detention ofHalgren, 156 Wash. d 795, 806, 132 P. d 714 (2006)citing State v. Baity, 140
                                 2                  3              (

Wn. d 1, 10 11, 991 P. d 1151 ( 2000);
  2         -        2               State v. Ortiz, 119 Wash. d 294, 311, 831 P. d 1060
                                                           2                  2

1992)).

          Here, we are not persuaded that the experts' testimonies were based on " ovel"scientific
                                                                                 n

evidence to which the           Frye   test   applied. On the contrary, the record shows that both the

scientific theory underlying the evidence and the technique or methodology used to implement is

generally accepted in the scientific community. See State v. Gregory, 158 Wash. d 759, 829, 147
                                                                            2
P. d 1201 (2006).The testimony showed that the method for measuring hymenal notches was
 3




36
  Frye, 293 F. at 1013 14. In determining the admissibility of evidence based on novel scientific
                       -
theories or methods, Washington courts use the " eneral acceptance" test set forth in Frye. State
                                                g
v. Copeland, 130 Wash. d 244, 255, 922 P. d 1304 (1996).The Frye test requires only "
                      2                    2                                             general
acceptance, not full acceptance," a novel scientific methods. State v. Russell, 125 Wash. d 24,
                                 of                                                       2
41, 882 P. d 747 (1994),
           2             cent. denied, 514 U. . 1129 (1995).
                                             S


                                                         32
No. 41990 4 II
          - -



generally accepted within the medical community, despite some disagreement between the two
                                                         37
experts here about how    to    measure    deep   notches.


         More specifically, both medical experts testified that Dr.Joyce's research studies showed

that "deep notches" on a girl's hymen were frequently associated with past vaginal penetration

and that such studies were generally accepted in the medical community. VRP (Feb. 15, 2011)

at 152 53, 155; VRP (Feb. 16, 2011) at 68. Because this "methodology is sufficiently accepted
       -

in.the scientific community at large, concerns about the possibility of error or mistakes made in

the case at hand [could] be argued to the factfinder." State v. Russell, 125 Wash. d 24, 41, 882
                                                                               2
P. d 747 (1994), denied, 514 U. . 1129 (1995). hold, therefore, that the Frye test did
 2             cent.          S              We

37
     Moreover, such measurement methodology had no relevance in Wilson's. because nurse
                                                                        trial
practitioner Jahn had not separated the folds on AH's hymen with a Q tip and taken any notch
                                                                     -
measurements       during AH's     Thus, any question about Dr. Sugar's methodology in
                                     exam.

determining that AH had "deep notches"on her hymen did not derive from notch measurement.
Instead,   Dr.   Sugar relied   on  experience as a medical practitioner. As we describe more
                                     her
below, the accuracy of her medical opinion bore on the weight the jury should give to her
testimony, not to its admissibility. Russell, 125 Wash. d at 41.
                                                    2

38 See also State v. Young, 62 Wash. App. 895, 906, 802 P. d 829, 817 P. d 412 (1991).In Young,
                                                       2             2
Division One (1)   distinguished between "the development of a new scientific technique, i.. a   e `
novel method of proof    ... and the development of a body of medical knowledge and expertise ";
and (2) held that the Frye standard did not apply to expert medical testimony that, in the expert's
experience, certain clinical findings were consistent with penetration and abuse. Young, 62 Wn.
App. at 906 (internal quotation marks omitted) quoting People v. Mendibles, 199 Cal. App. 3d
(
1277, 1292 93, 245 Cal. Rptr. 553, 562 (1988),
             -                                      abrogated on other grounds by People v. Soto,
51 CalAth 229, 245 P. d 410 (2011)).
                          3                 Such clinical findings were instead analyzed under ER
702. Young, like Wilson, had not disputed that the testifying doctor was qualified as an expert.
Instead, he challenged the trial court's allowing her testimony about the condition of the victim's
genitals, in particular, the expert's opinion that the condition was consistent with sexual abuse,
contending that the expert testimony did            not meet the   Frye standard. Young, 62 Wn. App. at
906.
         Like Dr. Sugar's testimony about the apparent notches in AH's hymen, the testimony of
the expert in Young
       showed a familiarity with the relevant literature consistent with her opinions, and
                                                                                       [
       it] did not involve any new methods of proof or new scientific principles from

                                                        33
No. 41990 4 II
          - -



not apply here; accordingly, we do not review the trial court's admission of the expert testimony

de novo.


                                        2. ER 702 and 703


       Wilson objected and the trial court ruled that Dr. Sugar's expert testimony was

admissible under Frye. Wilson did not object and the trial court did not rule, however, on the

admissibility of this evidence under ER 702 and ER 703. Nevertheless, we can affirm a trial

court's evidentiary ruling on any alternative ground that the record supports. Johnson v. Dept. of

Corrections, 164 Wash. App. 769, 779, 265 P. d 216 (2011)citing Otis HousingAss'n Inc. v. Ha,
                                         3              (

165 Wash. d 582, 87,201 P. d 309 (2009)),
      2      5         3             review denied, 173 Wash. d 1032 ( 012).
                                                          2        2

       Having held that the Frye test did not apply to Dr. Sugar's expert testimony, we instead

review for abuse of discretion whether her testimony was admissible under ER 702 and ER 703.

Roberts,   142 Wash. d at 520.
                 2               A trial court abuses its discretion if its decision is manifestly

unreasonable or exercised on untenable grounds, or for untenable reasons. State ex rel. Carroll

v. Dunker, 79 Wash. d 12, 26, 482 P. d 775 (1971).Trial courts are afforded broad discretion in
                2                2

deciding whether to admit evidence, including expert testimony. State v. Olmedo, 112 Wash. App.
525, 530, 49 P. d 960 (2002).
              3



       which conclusions   are   drawn.   Nor did she testify that any single observation
       proved that sexual abuse had occurred, or that the abuser could be identified, or
       that any of the findings could only have resulted from abuse. Dr. Jenny merely
       testified that certain clinical findings existed, and that in her own professional
       experience those clinical findings were consistent with penetration and abuse.
Young, 62 Wn. App. at 906 (footnotes omitted). In Young, the court ruled that this testimony
was in accord with ER 702 and that the Frye standard was inapplicable to Dr.Jenny's testimony.
See also State v. Gribble, 60 Wash. App. 374, 378 79, 804 P. d 634 (1991) admissible under
                                                  -          2                (
Frye expert testimony that child's attenuated hymen or dilated vaginal opening was
     —
consistent"with sexual abuse, despite lack of diagnostic opinion.)

                                                34
No. 41990 4 II
          - -




                            B. Admissibility under ER 702 and 703

       ER 702, Testimony by Experts,"
               "                    provides:

              If scientific, technical, or other specialized knowledge will assist the trier
       of fact to understand the evidence or to determine a fact in issue, a witness
       qualified as an expert by knowledge, skill,experience, training, or education, may
       testify thereto in the form of an opinion or otherwise.

       And ER 703, Bases.of Opinion Testimony by Experts,"
                   "                                     provides:

              The facts or data in the particular case upon which an expert bases an
       opinion or inference may be those perceived by or made known to the expert at or
       before the hearing. If of a type reasonably relied upon by experts in the particular
       field in forming opinions or inferences upon the subject, the facts or data need not
       be admissible in evidence.


       Addressing the admissibility of expert testimony concerning "rape.trauma syndrome" in

State v. Black, the Washington Supreme Court noted three requirements for admissibility of

expert testimony under ER 702: (1)The witness must be qualified as an expert; 2) expert's
                                                                              ( the

opinion . must be based on an " explanatory theory generally accepted in the scientific

community," (3) expert testimony must be helpful to the trier of fact. State v. Black, 109
          and  the

Wn. d 336, 341, 745 P. d 12 (1987).Dr. Sugar's expert testimony met all three requirements.
  2                  2

       First,, in Black, Wilson did not challenge Dr. Sugar's expert qualifications. Second, as
             as

we explain above in discussing Frye, her expert opinion was based on an "explanatory theory

generally accepted in the scientific community."Black, 109 Wash. d at 341. Third, despite citing
                                                             2

non -compliance with Frye, Wilson's objection below essentially focused on the third

requirement—
           whether Dr. Sugar could render a valid medical opinion that was helpful to the

jury because (1)nurse practitioner Jahn, who had examined AH,had not used a Q tip to separate
                                                                              -




                                                35
No. 41990 4 II
          - -



the folds in AH's hymen; and (2)therefore, Dr. Sugar could not tell with certainty that AH's

hymen had a " otch"to measure for determining previous vaginal penetration.
            n

       Dr. Sugar's testimony was helpful to the jury in understanding the clinical findings she

observed in reviewing the sexual assault examination video and the basis for her medical

opinion. Any concern that Dr. Sugar may have made a mistake in applying Dr. Joyce's research

to AH's case and in rendering her own expert opinion, however, went only to the weight of her

expert testimony, which both parties argued to the jury in closing, not to its admissibility. We

hold that the trial court's admission of Dr. Sugar's testimony complied with ER 702 and 703.

                           C. No Improper ER 704 Opinion on Guilt

       Next, Wilson argues that the trial court violated his right to a jury trial because Dr.

Sugar's testimony that it was " 0 85 [percent]"
                              6 -             likely that the deep notches on AH's hymen were

caused by past vaginal penetration was an improper opinion on his guilt. Br. of Appellant at 17.

We disagree.

       Under ER 704; an expert may not testify about the defendant's guilt, either directly or by

inference.   Olmedo, 112 Wn. App.     at   530;   see   also ER 704. " Such   an improper opinion

undermines a jury's independent determination of the facts, and may invade the defendant's

constitutional right to a trial, y jury."Olmedo, 112 Wn. App. at 530 31. An expert's opinion,
                               b                                     -

however, is not objectionable "
                              simply because it embraces an ultimate issue the trier of fact must

decide." State v. Hayward, 152 Wash. App. 632, 649, 217 P. d 354 (2009); also ER 704.
                                                       3             see

  T]at an opinion encompassing ultimate factual issues supports the conclusion that the
   h

defendant is guilty does not make the testimony an improper opinion of guilt."'
                                                                             Hayward, 152




                                                  36
No. 41990 4 II
          - -




Wn. App. at 649 (quoting City ofSeattle v. Heatley, 70 Wash. App. 573, 579, 854 P. d 658 (1993),
                                                                               2

review denied, 123 Wash. d 1011 (1994)).
                     2

       Dr. Sugar testified that the deep notches on AH's posterior hymen were " onsistent"with
                                                                              c

repeated past vaginal penetration.          VRP ( Feb. 15,          2011)   at    171.   Wilson challenged this

conclusion and elicited testimony that the "deep notches" could have explanations other than

              g natural development). In response, the State asked Dr. Sugar, " ow [the
penetration (e. .,                                                            N

defense] also asked you about possibilities of other things accounting for what you were able to

observe. [ I] you
            f       had to rank in your opinion the likelihood ofpast penetrating injury, would

you be able to   give    that ?"   VRP (Feb. 15, 2011) at 191 92 (emphasis added). Dr. Sugar first
                                                              -

responded that such a ranking would be "fairly arbitrary" and that her conclusion was "not a

hundred percent   by     any means." VRP (Feb.            15, 2011) at 192. After qualifying her opinion,

however, she further explained that in her "medical opinion the likelihood that this particular

finding [on AH] was      due to past   penetration   is   something    like ...    60 to 85 percent."VRP ( eb.
                                                                                                         F

15, 2011)at 192.

       Although Dr.. s testimony addressed the ultimate issue of penetration that the jury
                   Sugar'

was required to decide in weighing the evidence of Wilson's child rape charges, her testimony

did not include an opinion on his guilt. Instead, she testified only that penetration had occurred.

This opinion did not, however, include any discussion about whether Wilson had inflicted the

deep   notches"     on    AH'
                            s      hymen,   as   opposed       to   another person.       Moreover, Dr. Sugar

acknowledged that she was unable to determine when AH had sustained her injuries or how often

penetration   had occurred.        We hold, therefore, that Dr. Sugar's testimony was not improper

under ER 704 and that it did not invade the province of Wilson's jury.



                                                          37
No. 41990 4 II
          - -



                               II. EFFECTIVE ASSISTANCE OF COUNSEL


       Wilson next argues that his trial counsel provided ineffective assistance because he did

not introduce evidence that a neighborhood child may have touched AH's genitals on the exterior

of her clothing when she was three years old. Wilson contends that this evidence was admissible

because it   helped explain     s early onset of ...
                              AH' "                      frequent masturbation" and the evidence

suggested an explanation for the deep notches" on AH's hymen. Br. of Appellant at 27. We

disagree.

                                      A. Standard of Review


       Ineffective assistance of counsel claims present mixed questions of law and fact, which

we review de novo. State v. Sutherby, 165 Wash. d 870, 883, 204 P. d 916 (2009). To prove
                                            2                  3

ineffective assistance of counsel, a defendant must show that (1) counsel's performance was
                                                                 his

deficient, and (2) deficient performance prejudiced him. Strickland v. Washington, 466 U. .
                  the                                                                   S

668, 687 88, 694, 104 S. Ct. 2052,'80 L. Ed. 2d 674 (1984);
         -                                                State v. Thomas, 109 Wash. d 222,
                                                                                 2

225 26, 743 P. d 816 (1987).To prove deficient performance, a defendant must overcome "`
    -        2                                                                         a

strong presumption that counsel's performance   was    reasonable. "' State v. Grier, 171 Wash. d 17,
                                                                                            2

33, 246 P. d 1260 (2011) quoting State v. Kyllo, 166 Wash. d 856, 862, 215 P. d 177 (2009)),
         3               (                             2                  3

adhered to in part on remand, 168 Wash. App. 635, 278 P. d 225 (2012). If counsel's conduct
                                                     3

can be characterized as legitimate trial strategy or tactics, performance is not deficient. "'

Grier, 171 Wash. d at 33 (quoting Kyllo, 166 Wash. d at 863). To show prejudice, the defendant
             2                               2

must establish that "`there is a reasonable probability that, but for counsel's deficient

performance, the outcome of the proceedings would have been different."'
                                                                       Grier, 171 Wash. d at
                                                                                    2




                                                38
No. 41990 4 II
          - -



34 (quoting   Kyllo,       166 Wash. d at
                                 2          862). A defendant's failure to prove either prong ends our

inquiry. State v. Hendrickson, 129 Wash. d 61, 78, 917 P. d 563 (1996).
                                     2                2

                                            B. Counsel Not Ineffective


         Generally, the decision whether to call a particular witness is presumed to be a matter

within the realm of legitimate trial tactics. In re Pers. Restraint of Davis, 152 Wash. d 647, 742,
                                                                                    2

101 P. d 1 ( 2004).Evidence that a child has previously been sexually abused may be admissible
     3

under proper circumstances. See State v. Carver, 37 Wash. App. 122, 124, 678 P. d 842 (1984).
                                                                            2

Such evidence, however, is still subject to exclusion under "general evidentiary principles of

                           and
relevance, probative value[,] prejudice. "                Carver, 37 Wn. App. at 124.

         Wilson has not shown deficient performance by his trial counsel because he has not

demonstrated admissibility of the unverified prior sexual touching incident. Unlike the facts in

Carver, where we held admissible under the rape shield statute evidence that a child previously
                                                     40
had been   sexually   abused    by   another person,      the allegations of the neighborhood child's having

touched three -year old AH
                    -                were   largely unsubstantiated: AH did not have an "independent

recollection of the event," did not know the perpetrator's name, and she stated that Wilson
                          she

was the only person who had touched her inappropriately. VRP (Feb. 14, 2011)at 9. The record

also shows that the neighborhood child's touching, if it occurred at all,was only on the exterior

of AH's clothing and did not involve any vaginal penetration. This evidence, therefore, would

39
     A criminal defendant has "` o right, constitutional or otherwise, to have irrelevant evidence
                               n
admitted' in his      or   her defense."     State v. Weaville, 162 Wash. App. 801, 818, 256 P. d 426
                                                                                            3
quoting State v. Darden, 145 Wash. d 612, 624, 41 P. d 1189 (2002)),
                               2                 3              review denied 173 Wash. d
                                                                                    2
1004 (2011).
40
     Carver, 37 Wn. App. at 124, 126.



                                                          Me
No. 41990 4 II
          - -




not have been probative of or an independent source for the presence of the "deep notches" on

AH's hymen, which tended to prove the penetration aspect of the charged rapes.

          Because Wilson has not shown that this evidence was admissible or that there was even a


competent witness available to testify about such alleged sexual abuse, we hold that Wilson's

counsel was not deficient in failing to introduce this evidence at trial. Accordingly, we do not

address the prejudice prong of the test in holding that Wilson's ineffective assistance of counsel

claim fails.

                                             III. AMENDED INFORMATION


          Wilson also argues that the trial court violated his due process right to notice of the

charges against him when, on the third day of trial, it allowed the State to amend its information
                                                                        41
to substitute the word "
                       penis"for " ibrator
                                 v                     in three counts.      This argument also fails.

                                               A. Standard of Review


          We review for abuse of discretion a trial court's decision to grant a motion to amend an

information. State           v..Schaffer,    120 Wash. d
                                                   2     616, 621 22, 845 P. d 281 ( 1993). Under the
                                                                  -        2


criminal rules, the trial court may allow the State to amend the information at any time before the

verdict   as   long   as   the "
                               substantial   rights of the   defendant are not   prejudiced. 42 CrR 2. (
                                                                                             ,      d);
                                                                                                     1 see

also Schaffer, 120 Wash. d at 621. The defendant has the burden of showing that the amendment
                     2

prejudiced his substantial rights. State v. Gosser, 33 Wash. App. 428, 435, 656 P. d 514 (1982).
                                                                               2

41
     VRP (
         Feb. 16, 2011)at 36.

42 Because the State moved to amend the information during its case in chief, the rule announced
in State v. Pelkey, 109 Wash. d 484, 745 P. d 854 (1987),
                            2               2           requiring a per se reversal of the
defendant's conviction unless the amendment was to lesser-
                                                         degree or lesser -included charge,
does not apply. Shaffer, 120 Wash. d at 620 21.
                               2          -



                                                             N
No. 41990 4 I1
          - -



The fact a defendant does not request a continuance is persuasive of lack of surprise and

prejudice."Gosser, 33 Wn. App. at 435.

                                              B. No Prejudice

          Wilson fails to meet his burden here. As the Washington Supreme Court has explained,

whether and when an information may be amended will vary with each case. See Schaffer, 120
Wash. d at 621.
  2                  For example, when a jury is involved and the amendment occurs late in the

State's case, impermissible prejudice could be more likely. Schaffer, 120 Wash. d at 621. But
                                                                            2

impermissible prejudice to the defendant is less likely where, as here, the amendment merely
                                                                        "`

specifies]    a   different   manner   of committing   the crime   originally charged. "' Schaffer, 120
Wash. d at 621 (citations omitted) quoting State v. Pelkey, 109 Wash. d 484, 490 91,745 P. d 854
  2                              (                              2            -       2

1987)).

          Here, the State's amended information did not charge any new offenses or add additional

child rape counts. Instead, it merely substituted a different manner for committing 3 of Wilson's

original 13 charged offenses and brought the existing charges into conformity with AH's

testimony at trialthat Wilson had committed child rape by using a vibrator on her "once or
                   —

twice "    as opposed to the " our"
                             f     times originally charged. CP at 61. The amended charges also

referenced the same facts and time -
                                   period as the original charges, and they did not require

Wilson to rebut additional testimony or to defend against new allegations.




43
     VRP (
         Feb. 15, 2011)at 33, 64.



                                                       41
No. 41990 4 II
          - -



       Moreover, Wilson had generally denied all of the original charges against him, which had
                                                                                                              44
included    allegations   that he had   raped   AH   by inserting his penis and a vibrator   into her   vagina..

Thus, nothing shows that the amendment prejudiced his defense. That Wilson did not request a

continuance after the State moved to amend the information underscores that he was neither


surprised    nor   prejudiced by     the amendment.       Because Wilson fails to show that the State's


amended information prejudiced his substantial rights, his due process argument fails.

                                      IV. PROSECUTORIAL MISCONDUCT


       Wilson next argues that the prosecutor committed prosecutorial misconduct by ( cross-
                                                                                    1)

examining     him about the " sexual issues "            in his first marriage without offering extrinsic

evidence to prove these facts, and ( 2)shifting the burden of proof during rebuttal closing

argument when she argued that Wilson "didn't have any medical opinion saying that [he was
                                                         46
impotent]" response
         in                 to his   closing argument.        We disagree.

                                            A. Standard of Review


       We review for abuse of discretion trial court rulings based on allegations of prosecutorial

misconduct. State v. Brett, 126 Wash. d 136, 174, 892 P. d 29 (1995). To prove prosecutorial
                                  2                  2

misconduct, the defendant must demonstrate that the prosecutor's conduct was both improper

and prejudicial within the context of the entire record and the circumstances at trial. State v.

Brown, 132 Wash. d 529, 561, 940 P. d 546 (1997);
             2                  2             State v. Miles, 139 Wash. App. 879, 885, 162
P. d 1169 ( 2007).
 3                        Prejudice exists where there is a "substantial likelihood the misconduct


44 We note that the State's original information had included allegations of child rape by both a
vibrator (
         four counts) and Wilson's penis (nine counts). Therefore, Wilson had notice from the
beginning that he would need to defend against both manners of committing child rape.

45 Br.of Appellant at 21 (quoting VRP ( eb. 17, 2011)at 30).
                                      F

                                                         42
No. 41990 4 II
          - -




affected the jury's verdict."Brown, 132 Wash. d at 561. Where, as here, a defendant objects at
                                          2

trial   on   the basis of   prosecutorial misconduct, we        defer to the trial court's   ruling   because "` [t]
                                                                                                                   he

trial court is in the best position to most effectively determine if prosecutorial misconduct

prejudiced [the] defendant's right        to   a   fair trial. "'   State v. Stenson, 132 Wash. d 668, 719, 940
                                                                                            2
P. d 1239 (1997) internal quotation marks omitted) quoting State v. Luvene, 127 Wash. d 690,
 2                (                                (                              2

701, 903 P. d 960 (
          2       1995)).

             During closing argument, a prosecutor has wide latitude to draw reasonable inferences

from the facts in evidence and to express such inferences to the                 jury. Gregory, 158 Wash. d at
                                                                                                      2

860; State      v.   Dhaliwal, 150 Wash. d 559, 577, 79
                                     2 P. d 432 (2003). We
                                                                  3                          review any allegedly

improper closing argument statements "within the context of the prosecutor's entire argument,

the issues in the case, the evidence discussed in the argument, and the jury instructions."

Dhaliwal, 150 Wash. d at 578.
                2

                               B. Cross -examination without Extrinsic Evidence


             The Sixth Amendment to the United States Constitution and article I,section 22 of the

state constitution grant criminal defendants the right to confront and to cross -examine adverse

witnesses. State v. Hudlow, 99 Wash. d 1, 14 15, 659 P. d 514 (1983). A prosecutor may not
                                 2         -        2               "

use impeachment as a means of submitting evidence to the jury that is otherwise unavailable."

Miles, 139 Wn. App. at 886. A prosecutor may also violate a defendant's right to confrontation

if she impeaches a witness by referring to extrinsic evidence that is never introduced at trial.

Miles, 139 Wn. App. at 886. Where a prosecutor's cross-
                                                      examination questions refer to extrinsic

evidence that is never introduced, a reviewing court must examine "` hether the focus of the
                                                                   w


46 VRP ( eb. 17, 2011)at 76.
       F

                                                            e
No. 41990 4 II
          - -




questioning [was] to impart evidence within the prosecutor's personal knowledge without the

prosecutor formally testifying. "' Miles, 139 Wn. App. at 887 (quoting State v. Lopez, 95 Wn.

App. 842, 855, 980 P. d 224 (1999)).
                    2

        Wilson's confrontation and prosecutorial misconduct arguments rely almost exclusively

on   Miles.    Miles testified that he had been shot in 2001 or 2002; that he had become

incapacitated "; and that he was, therefore, physically incapable of driving a car and committing

the crime     charged.   Miles, 139     Wn.   App.   at     882.   On cross -examination, the prosecutor

questioned Miles extensively about his participation in specific boxing matches that had occurred

while he claimed to have been incapacitated (detailing days, times, and results of the matches),

without producing extrinsic evidence of these matches. Miles,_ Wn. App. at 882 85. We
                                                             139               -

held that, under these circumstances, the prosecutor had committed misconduct because there

    no
was "    conceivable purpose for      asking these questions without rebuttal witnesses ...   other' han
                                                                                                   t


to impart to the jury the prosecutor's knowledge of fights.the defendant had] participated in
                                                            [

without presenting direct evidence of them."Miles, 139 Wn. App. at 887. We also noted that

i] was not the questions themselves that were improper; it was the failure to prove the
 t

statements in   rebuttal. "'   Miles, 139 Wn. App. at 887 (quoting State v. Babich, 68 Wash. App. 438,

446, 842 P. d 1053 (1993)).
          2

        Miles is distinguishable. Unlike the facts in Miles, the prosecutor here did not question

Wilson for a significant period of time about the "sexual issues" in his first marriage; thus, it

does not appear that the focus of the prosecutor's questions was to impart information within the

prosecutor's knowledge. Furthermore, Wilson's counsel twice objected to the prosecutor's




                                                     IVII
No. 41990 4 II
          - -




questions as "irrelevant,"
                         which the trial court ultimately sustained. VRP (Feb. 17, 2011)at 30.
After this point, the prosecutor discontinued this line of questioning; and she neither attempted to

introduce extrinsic evidence of Wilson's sexual issues nor revisited the subject during closing

argument.

       Furthermore, Wilson cites no authority holding that a prosecutor commits misconduct or

violates a defendant's confrontation rights by failing to offer extrinsic evidence in rebuttal after a

trial court has ruled that such evidence is irrelevant and inadmissible. Therefore, we do not


further consider these   prosecutorial   misconduct and confrontation clause arguments.          RAP


a)(Cowiche Canyon Conservancy v. Bosley, 118 Wash. d 801 809, 828 P. d 549 (1992).
10.
  6);
  3(                                           2                 2

                                    C. Shifting Burden of Proof

        A prosecutor may commit misconduct during closing argument by mentioning that the

defendant failed to present witnesses or by stating that the jury should find the defendant guilty

simply because he did not present evidence to support his defense theory. State v. Jackson, 150
Wash. App. 877, 885, 209 P. d 553 ( 2009). But "[ he mere mention that defense evidence is
                            3                    t]

lacking does not constitute prosecutorial misconduct or shift the burden of proof to the

defense 48
        .,    Jackson, 150 Wn. App.      at 885 86.
                                                -      Furthermore, where, as here, the defendant


47 An objection and an appropriate jury instruction may also cure any resulting prejudice. See
e. .,
 g State v. Warren, 165 Wash. d 17, 28, 195 P. d 940 (2008).Wilson,however, did not request
                          2                3
a curative instruction, and the record does not show that the trial court gave one.
48
  Nor are all closing argument comments that the defendant failed to produce witnesses an
example of impermissible burden shifting. State v. Blair, 117 Wash. d 479, 491, 816 P. d 718
                                                                2                  2
1991). In Blair, the Washington Supreme        Court   recognized        missing witness "' doctrine,
                                                                    the "`
which provides that, under certain circumstances, the prosecutor may comment on the
defendant's failure to produce a witness within the defendant's control and it would have been
natural for the defendant to produce the witness if the facts known by the witness were favorable
to the defendant. Blair, 117 Wash. d at 485 88,491.
                               2          -


                                                  45
No. 41990 4 II
          - -



advances a theory to exculpate him, the theory is not immunized from attack. State v. Contreras,

57 Wash. App. 471, 476, 788 P. d 1114 (1990).
                          2

         On the contrary, the evidence supporting the defendant's theory of the case is subject to

the   same   searching examination    as   the State's evidence.     Contreras, 57 Wn. App. at 476.

Remarks of the prosecutor, even if they are improper, are not grounds for reversal if they were

invited or provoked by defense counsel and are in reply to his or her acts and statements, unless

the remarks are not a pertinent reply or are so prejudicial that a curative instruction would be

ineffective."Russell, 125 Wash. d at 86 (emphasis added).
                            2

         Wilson's counsel invited or provoked the prosecutor's rebuttal argument when he (1)

strenuously and repeatedly argued during his closing that the jury was required to return a not

guilty   verdict   simply   because Wilson had                refuted . . .
                                                  provided "un-                   evidence" that he was


impotent" and, therefore, physically incapable of committing the charged crimes; and (2)

asserted that the jury must accept Wilson's testimony about his impotence as a "stone cold fact."

VRP (Feb. 17, 2011) at 73 74. Read in this context, the prosecutor's rebuttal argumentthat
                          -

Wilson had presented no medical opinion that he was impotent—
                                                            reminded the jury that Wilson's

testimony about his impotence was largely self -
                                               serving and uncorroborated by independent

evidence. The prosecutor's rebuttal argument was a fair response to Wilson's closing argument,

which had opened the door to this subject; and it was consistent with the jury's duty to weigh all

of the evidence and to evaluate the witnesses' credibility, including Wilson's uncorroborated

testimony that he    was    impotent. We hold   that in this context, the   prosecutor's rebuttal argument
No. 41990 4 II
          - -



was not misconduct; thus, we need not address the prejudice prong in holding that it did not

amount to prosecutorial misconduct.49
                                   V. STANDARD RANGE SENTENCE

                                            51
         Relying   on   Bashaw   and   Ryan, Wilson argues that we should vacate his sentences and

remand for resentencing because the trial court's special verdict instruction " erroneously

required the jurors to deliberate to unanimity in order to reject the aggravating factor" for his

former RCW 9.
           g)
           535( 4A.sentencing enhancements. Br. of Appellant at 36. Regardless of
              2)(
              9

whether,this special verdict instruction was error, the issue is moot because the trial court did not

use   the   jury's special   verdicts to enhance his sentences.   Instead, the trial court imposed

concurrent high end standard range sentences.
                -             -

         The law is clear that a defendant cannot appeal a standard range sentence, absent
                                                                     -

showing procedural irregularities. See State v. Rice, 159 Wash. App. 545, 571, 246 P. d 234
                                                                                  3

2011), d,174 Wash. d 884, 279 P. d 849 (2012).Aside from his arguments about the moot
     aff'      2             3




49
   We further note, however, that, after Wilson objected to the prosecutor's rebuttal argument,
the trial court instructed the jury that (1) State had the "burden of proving the case beyond a
                                            the
reasonable doubt," (2)and     Wilson did " not have any burden to produce evidence." VRP (Feb.
 17, 2011) at 80 81. An objection and an appropriate jury instruction may cure any resulting
                  -
prejudice. See Warren, 165 Wash. d at 28.
                                  2

50 State v. Bashaw, 169 Wash. d 133, 234 P. d 195 (2010),
                          2             3             overruled by State v. Nunez, 174
Wash. d 707, 285 P. d 21 (2012).
  2             3
51
     State v. Ryan, 160 Wash. App. 944, 252 P. d 895 (2011),
                                          3             overruled by Nunez.



                                                   47
No. 41990 4 II
          - -




special verdict, Wilson alleges no such procedural irregularities; and our review of the record

reveals none. Accordingly, we dismiss his appeal of his sentences and affirm his convictions.


                                                  Ik7
                                                 Hunt, J.
                                                                J
We concur:




Wor wick, C. .
           J


Van Deren, J.




                                               0